UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2014 Date of Reporting Period: 09/30/2014 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2014 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 45.36% $1,500,000 Aetna Inc. 10/01/2014 0.18 % $ 1,260,000 Aetna Inc. 10/01/2014 0.18 % 1,260,000 1,000,000 Stanley Black & Decker Inc. 10/01/2014 0.19 % 1,000,000 3,000,000 Rockwell Collins, Inc. 10/02/2014 0.24 % 2,999,980 1,000,000 UnitedHealth Group Incorporated 10/03/2014 0.17 % 999,991 347,000 Baxter International Inc. 10/06/2014 0.23 % 346,989 1,770,000 Brown-Forman Corporation 10/06/2014 0.10 % 1,769,976 1,000,000 McCormick & Company, Incorporated 10/06/2014 0.15 % 999,979 1,261,000 McCormick & Company, Incorporated 10/06/2014 0.14 % 1,260,976 350,000 Nordea Bank AB 10/06/2014 0.16 % 349,992 600,000 Stanley Black & Decker Inc. 10/06/2014 0.18 % 599,985 1,193,000 Baxter International Inc. 10/07/2014 0.23 % 1,192,954 722,000 ConocoPhillips Qatar Funding Ltd. 10/07/2014 0.13 % 721,984 1,000,000 Nordea Bank AB 10/08/2014 0.18 % 999,965 250,000 Rockwell Collins, Inc. 10/08/2014 0.26 % 249,987 1,000,000 Prudential plc 10/09/2014 0.37 % 999,918 1,500,000 UnitedHealth Group Incorporated 10/10/2014 0.19 % 1,499,929 281,apital, LLC 10/14/2014 0.13 % 280,987 1,484,000 ConocoPhillips Qatar Funding Ltd. 10/14/2014 0.13 % 1,483,930 2,500,000 Ralph Lauren Corporation 10/15/2014 0.17 % 2,499,835 270,ew Zealand (Int'l) Limited 10/16/2014 0.20 % 269,978 1,480,000 ING (U.S.) Funding LLC 10/16/2014 0.16 % 1,479,901 400,000 Nordea Bank AB 10/20/2014 0.16 % 399,966 725,ew Zealand (Int'l) Limited 10/30/2014 0.20 % 724,883 344,000 National Australia Funding (Delaware) Inc. 10/31/2014 0.18 % 343,948 1,000,000 UnitedHealth Group Incorporated 11/07/2014 0.21 % 999,784 1,500,000 Westpac Securities NZ Limited 11/12/2014 0.20 % 1,499,650 270,000 ING (U.S.) Funding LLC 11/17/2014 0.25 % 269,912 530,000 ING (U.S.) Funding LLC 11/19/2014 0.20 % 529,856 689,000 ING (U.S.) Funding LLC 11/19/2014 0.20 % 688,812 492,000 McCormick & Company, Incorporated 11/24/2014 0.16 % 491,882 750,000 McCormick & Company, Incorporated 11/24/2014 0.20 % 749,775 831,000 Coca-Cola Company (The) 12/29/2014 0.16 % 830,671 447,000 Coca-Cola Company (The) 01/26/2015 0.20 % 446,710 - TOTAL COMMERCIAL PAPER 32,743,085 CORPORATE NOTES 32.07% 159,000 Wells Fargo & Company, 3.75% 10/01/2014 0.39 % 159,000 1,140,000 Commonwealth Bank of Australia, 3.75% 10/15/2014 0.18 % 1,141,583 1,179,000 Royal Bank of Canada, 1.45% 10/30/2014 0.22 % 1,180,140 1,150,000 Nordea Bank AB, 3.70% 11/13/2014 0.22 % 1,154,698 116,000 General Electric Capital Corporation, 3.75% 11/14/2014 0.24 % 116,489 1,550,000 Bear Stearns Companies Inc. (The), 5.70% 11/15/2014 0.35 % 1,560,251 750,000 Wells Fargo & Company, 5.00% 11/15/2014 0.31 % 754,284 2,500,000 Toyota Motor Credit Corporation, 1.25% 11/17/2014 0.21 % 2,503,344 265,000 Bank of New York Mellon Corporation (The), 1.70% 11/24/2014 0.22 % 265,259 1,000,000 Caterpillar Financial Services Corporation, 1.125% 12/15/2014 0.25 % 1,001,768 500,000 General Electric Capital Corporation, 0.61%(a) 01/09/2015 0.20 % 500,548 1,000,000 General Electric Capital Corporation, 2.15% 01/09/2015 0.21 % 1,005,253 280,000 Bank of Nova Scotia (The), 1.85% 01/12/2015 0.27 % 281,243 2,565,000 Prudential Financial, Inc., 6.20% 01/15/2015 0.42 % 2,607,781 181,000 JPMorgan Chase & Co., 3.70% 01/20/2015 0.39 % 182,810 1,500,000 Bank of Nova Scotia (The), 3.40% 01/22/2015 0.24 % 1,514,526 1,500,unding Corp., 3.625% 02/08/2015 0.28 % 1,517,598 2,145,000 Wells Fargo Bank, National Association, 4.75% 02/09/2015 0.32 % 2,178,709 1,000,000 Walt Disney Company (The), 0.22%(a) 02/11/2015 0.18 % 1,000,144 Page 1 2,395,000 Bank of New York Mellon Corporation (The), 1.20% 02/20/2015 0.23 % 2,401,996 125,000 Coca-Cola Company (The), 0.21%(a) 03/05/2015 0.22 % 124,999 TOTAL CORPORATE NOTES 23,152,423 U.S. GOVERNMENT AGENCY SECURITIES 21.30% 600,000 Federal Home Loan Banks 10/01/2014 0.09 % 600,000 180,000 Freddie Mac 10/16/2014 0.09 % 179,993 600,000 Federal Home Loan Banks 10/17/2014 0.10 % 599,975 800,000 Federal Home Loan Banks 10/29/2014 0.08 % 799,950 331,000 Federal Home Loan Banks 10/29/2014 0.08 % 330,979 720,000 Freddie Mac 11/03/2014 0.07 % 719,954 200,000 Federal Home Loan Banks, 0.125% 11/04/2014 0.08 % 200,008 140,000 Federal Farm Credit Banks, 0.25% 11/14/2014 0.08 % 140,028 450,000 Freddie Mac 11/19/2014 0.08 % 449,951 100,000 Freddie Mac, 0.75% 11/25/2014 0.09 % 100,099 200,000 Federal Home Loan Banks 11/26/2014 0.08 % 199,975 1,000,000 Federal Home Loan Banks 11/28/2014 0.07 % 999,887 817,000 Fannie Mae 12/01/2014 0.08 % 816,896 110,000 Freddie Mac 12/08/2014 0.08 % 109,983 225,000 Federal Home Loan Banks, 2.75% 12/12/2014 0.09 % 226,181 100,000 Fannie Mae 12/24/2014 0.09 % 99,979 50,000 Freddie Mac 01/14/2015 0.07 % 49,990 3,000,000 Federal Farm Credit Banks, 0.08%(a) 03/09/2015 0.12 % 2,999,533 3,500,000 Federal Farm Credit Banks, 0.23%(a) 03/16/2015 0.08 % 3,502,356 1,250,000 Federal Farm Credit Banks, 0.10%(a) 07/15/2015 0.10 % 1,250,000 1,000,000 Federal Farm Credit Banks, 0.145%(a) 10/01/2015 0.10 % 1,000,412 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 15,376,129 U.S. GOVERNMENT SECURITIES 4.16% 1,000,000 U.S. Treasury Note, 2.375% 10/31/2014 0.05 % 1,001,891 1,000,000 U.S. Treasury Note, 2.125% 11/30/2014 0.05 % 1,003,394 1,000,000 U.S. Treasury Note, 0.125% 12/31/2014 0.06 % 1,000,167 TOTAL U.S. GOVERNMENT SECURITIES 3,005,452 CERTIFICATES OF DEPOSIT 1.66% 300,000 Royal Bank of Canada (New York Branch), 0.27%(a) 10/10/2014 0.20 % 300,005 900,000 Bank of Nova Scotia (Houston Branch), 0.26%(a) 12/05/2014 0.15 % 900,180 TOTAL CERTIFICATES OF DEPOSIT 1,200,185 TOTAL SECURITY HOLDINGS - 104.55% 75,477,274 LIABILITIES, NET OF OTHER ASSETS - (4.55)% (3,285,740 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $72,191,534 (a) Variable rate security - interest rate subject to periodic change. As of September 30, 2014, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Page 2 Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - None $ - Level 2 - Commercial Paper 32,743,085 Corporate Notes 23,152,423 Certificates of Deposit 1,200,185 U.S. Government Securities 3,005,452 U.S. Government Agency Securities 15,376,129 Level 3 - None - Total $75,477,274 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/30/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/30/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 10/30/2014
